First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act



                                     UNITED STATES DISTRICT COURT
                                                     for the
                                          SOUTHERN DISTRICT OF INDIANA
United States of America                                          )
v.                                                                )           Case No. 1:95CR00139-002
Kenneth R. Lewis                                                  )           USM No. 05162-028

08/02/1996                                                                    Sara Varner
Date of Previous Judgment                                                     Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ✔ the defendant         the Director of the Bureau of Prisons ✔ the attorney for the
Government, or       the Court for a reduced sentence based on the statutory penalties which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
offense was committed. Having considered such motion, and taking into account the First Step Act
of 2018,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
   reflected in the last judgment issued) of life (Ct. 3) is reduced to 140 months (Ct. 3) .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
Previous Sentence Imposed: life (Ct. 3)            Amended Sentence: 140 months (Ct. 3)
Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term: 8 years
Previous Underlying Sentence Imposed:              Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

  ✔   Conditions of supervised release set forth in judgment are to remain in effect.
      Conditions of supervised release set forth in judgment are to remain in effect, with the following
      modifications:


III. ADDITIONAL COMMENTS:



Except as provided above, all provisions of the judgment dated                          08/02/1996   shall remain in effect.

IT IS SO ORDERED.

Order Date: 2/21/2019
                                                                        _______________________________
                                                                             SARAH EVANS BARKER, JUDGE
                                                                             United States District Court
                                                                             Southern District of Indiana
